Appeal from an order of the Family Court, Schenectady County, entered June 28, 1974, which directed defendant to pay $80 per week support to his family ($35 to the wife and $15 to each of his three children) on the ground it is excessive. The Trial Judge determined that the family needed $120 per week (fortunately they live in a house owned by his mother or it would be worse) and, since the wife earned $40 per week, directed defendant to pay $80 (plus the power and light bill, his medical insurance bill and any family medical payments). Defendant unfortunately earns only $187 per week while he must pay $71 on outstanding bills, $89 for his own living expenses and $80 (plus power and light bills, etc.) in support. The problem here is that people with the income indicated herein just cannot afford to split up— maintain two houses and have enough for bare necessities, and there is no real solution possible. We feel that, under the circumstances, the directed weekly contribution of $80 is excessive and that it should be reduced to $65 ($27.50 to the wife and $12.50 to each of three children). Order modified, on the law and the facts, so as to reduce the payments to $65 weekly, and, as so *733modified, affirmed, without costs. Herlihy, P. J., Greenblott, Main, Larkin and Reynolds, JJ., concur.